Order, Supreme Court, Bronx County (John A. Barone, J.), entered September 14, 2012, which denied plaintiffs motion for summary judgment on the issue of liability as premature, with leave to renew following discovery, unanimously affirmed, without costs.
Contrary to defendant’s contention, the order is appealable as of right because the denial of the motion, even with leave to renew, affects a “substantial right” of plaintiff (CPLR 5701 [a] *601[v]; Moleon v Kreisler Borg Florman Gen. Constr. Co., 304 AD2d 337 [1st Dept 2003]).
On the merits, the court correctly denied plaintiffs motion for summary judgment on the issue of liability as premature (see CPLR 3212 [f]; Belziti v Langford, 105 AD3d 649 [1st Dept 2013]). While plaintiffs affidavit established prima facie that the driver of a vehicle registered to defendant was negligent in hitting plaintiffs vehicle in the rear at a stoplight, it did not disclose the driver’s identity, among other things, leaving defendant without the ability to determine whether there was a nonnegligent explanation for the alleged accident (see Williams v Kadri, 112 AD3d 442 [1st Dept 2013]), or whether a defense based on nonpermissive use may be available. Nor did plaintiff deny knowledge of the driver’s identity, which the driver would have been required to provide in the event of personal injury or property damage resulting from the accident (see Vehicle & Traffic Law § 600). Concur — Tom, J.P, Renwick, Richter, Feinman and Gische, JJ.